DETAILED ACTION
	Applicants’ Amendment and Response, filed 2/5/2021, have been entered.  Claims 1-30 are allowed.
	The Terminal Disclaimer over US Pat. No. 9,658,216 is approved.  The obviousness-type double patenting rejection is withdrawn.

Information Disclosure Statement
	The IDS filed 2/5/2021 has been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/Primary Examiner, Art Unit 1632